         Case 1:20-cr-00302-NRB Document 36 Filed 11/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




UNITED STATES OF AMERICA,                                          20-CR-302 (NRB)

           v.                                                      SCHEDULING ORDER FOR
                                                                   DEFENDANT’S PRE-TRIAL
RAYQUAN TURNER,                                                    MOTIONS

                      Defendant.




      WHEREAS, the defense has requested an extension of time for the filing of pre-trial

motions and the government has consented, IT IS HEREBY ORDERED that the following

briefing schedules shall apply to Defendant’s pre-trial motions:

      With respect to Defendant’s potential pre-trial motion related to DNA evidence:

                1.   Defendant’s motion is due January 26, 2021.

                2.   The government’s response is due February 26, 2021.

                3.   Defendant’s reply is due March 8, 2021.

      With respect to Defendant’s pre-trial motion to suppress physical evidence:

                1.   Defendant’s motion is due December 4, 2020.

                2.   The government’s response is due January 7, 2021.

                3.   Defendant’s reply is due January 18, 2021.


       Based on the foregoing, the Court excludes time under
       the Speedy Trial Act until March 8, 2021. See 18
       U.S.C. § 3161(h)(7)(A).
       Case 1:20-cr-00302-NRB Document 36 Filed 11/23/20 Page 2 of 2




SO ORDERED:



_____________________________________________
 THE HONORABLE NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

        November 23, 2020 2020
Dated: _____________________,
New York, New York
